                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


ROBERT JONES                                            CIVIL ACTION


VERSUS                                                  NO: 18-503


LEON CANNIZZARO ET AL.                                  SECTION “H”


                          ORDER AND REASONS
      Before the Court is Defendant’s Partial Motion for Summary Judgment
on Brady Violations in Charges Resolved by Guilty Plea (Doc. 118). For the
following reasons, the Motion is DENIED AS MOOT.
      Plaintiff Robert Jones brings claims against Orleans Parish District
Attorney Leon A. Cannizzaro, Jr. (“OPDA”) in his official capacity under 42
U.S.C. § 1983 for damages caused by Jones’s wrongful conviction and 23-year
incarceration on charges connected to a crime spree. After being found guilty
at trial in March 1996 of crimes that he did not commit and facing life in prison,
Plaintiff pleaded guilty to four additional crimes (the “Guilty Plea Crimes”).
Plaintiff’s initial conviction was vacated for Brady violations on October 8,
2014 by the Louisiana Fourth Circuit Court of Appeal, and the charges against

                                        1
him were ultimately dismissed. Plaintiff’s convictions for the Guilty Plea
Crimes were vacated in 2017 based on ineffective assistance of counsel in
connection with his guilty pleas.
       In the instant Motion, Defendant seeks a partial summary judgment
holding that there was no unconstitutional suppression of Brady evidence
relating to the Guilty Plea Crimes. Defendant correctly points out that it is
“settled precedent in this circuit . . . that there [is] no constitutional right to
Brady material prior to a guilty plea.” 1 Plaintiff does not argue otherwise.
Instead, Plaintiff points out that he has not claimed that Defendant violated
his Brady rights with respect to the Guilty Plea Crimes and therefore
Defendant’s motion should be denied as moot.
       In response, Defendant admits that Plaintiff has “not asserted separate,
independent claims seeking damages for alleged Brady violations with respect
to the Guilty Plea Crimes.” 2 Still, it argues that summary judgment is
appropriate. Defendant points to statements in Plaintiff’s Complaint in which
he alleges that the convictions for the Guilty Plea Crimes were a “miscarriage
of justice” and that certain information was not disclosed to him prior to those
pleas. Defendant also points out that Plaintiff’s expert intends to testify that
Plaintiff’s decision to plead guilty was based on incorrect and false information.
Considering this, Defendant contends that:
       Mr. Jones plainly seeks to at least imply to a jury that OPDA
       wrongfully harmed him by failing to disclose certain information
       before he pleaded guilty. Accordingly, OPDA is entitled to a ruling
       making clear that the Constitution does not require disclosure of
       1 Alvarez v. City of Brownsville, 904 F.3d 382, 392 (5th Cir. 2018) (“The en banc
court will not disturb this circuit’s settled precedent and abstains from expanding the
Brady right to the pretrial plea bargaining context for Alvarez.”).
       2 Doc. 164.

                                                 2
        favorable information before a guilty plea. That ruling will affect
        the proceedings in this case as it goes forward toward trial, on
        issues such as admissibility of expert opinions and the content of
        jury instructions. Additionally, because causation of Mr. Jones’s
        alleged damages is of course at issue in this case, OPDA is entitled
        to show that the time Mr. Jones spent in prison pursuant to his
        guilty pleas is not attributable to any constitutional disclosure
        violation by OPDA. 3
        Federal Rule of Civil Procedure 56 permits summary judgment to be
entered on a claim or part of a claim. Defendant has identified neither.
Defendant has only identified evidence and arguments that Plaintiff may seek
to admit in support of his single Brady claim. Defendant’s argument makes
clear that its true desire in filing this Motion is to limit the introduction of this
evidence. A motion for summary judgment is not the proper vehicle for such
relief. 4


        For the foregoing reasons, the Motion is DENIED AS MOOT. Oral
argument previously set on this Motion is CANCELED.


                      New Orleans, Louisiana this 25th day of October, 2019.


                                        ____________________________________
                                        JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE




        Doc. 164 (internal citations omitted).
        3

        The Court declines Defendant’s invitation to construe this Motion as a motion in
        4

limine where neither party has briefed the issues under that standard.
                                               3
